Citation Nr: 1016482	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
disability rating for service-connected fracture of the right 
ring finger with degenerative joint disease.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1960 to February 1964.   He had prior service 
with the Nebraska National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In his April 2008 substantive appeal [VA Form 9], the Veteran 
requested a Travel Board hearing, which the RO scheduled for 
August 2008.  In an August 2008 statement, the Veteran 
requested a postponement of his Travel Board hearing, and in 
a September 2008 statement, instead requested a 
videoconference hearing.  As such, the RO informed the 
Veteran that a videoconference hearing would be scheduled for 
October 2009.  The Veteran failed to report for this 
scheduled examination.  He subsequently filed a motion to 
reschedule the hearing.  The Veterans Law Judge assigned to 
conduct the hearing subsequently denied the motion to 
reschedule finding that the Veteran had not presented good 
cause for his failure to report.  Accordingly, the Veteran's 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2009). 


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's right ring finger disability is currently 
manifested by decreased dexterity and minimal limitation of 
motion.

2.  The evidence does not show that the Veteran's service-
connected right ring finger disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The competent medical evidence does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed bilateral hearing loss disability and his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected right ring finger disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5155, 5227, 5230 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2009).

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a compensable initial 
evaluation for his service-connected right ring finger 
disability; and service connection for bilateral hearing loss 
disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters. The issues on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to 
include notice with respect to the effective-date element of 
the claim, by a letter mailed in April 2007, prior to the 
initial adjudication of his claims.  In short, the record 
indicates the Veteran received appropriate notice pursuant to 
the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, an Internet article submitted by the Veteran, as 
well as VA and private medical treatment records.  

Additionally, the Veteran was afforded VA examinations in 
November 2007.  The VA examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his 
past medical history, reviewed his claims folder, documented 
his current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  Furthermore, the examination report contains 
sufficient findings to rate the severity of the Veteran's 
right ring finger disability under the appropriate diagnostic 
criteria.  The Board therefore concludes that the VA 
examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v.  Nicholson, 21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate]. 

In this case, the RO has attempted to locate the Veteran's 
service treatment records.  The RO first submitted a request 
to the NPRC in April 2007, asking for the Veteran's complete 
medical record.  In May 2007, the NPRC responded that the 
Veteran's record is "fire-related" and that the Veteran's 
original service treatment records have mold and could not be 
mailed.  [The Board observes that this undoubtedly refers to 
the July 1973 fire at NPRC, which included water damage as 
well as fire damage to records.]  Copies of various service 
treatment records from his period of National Guard service 
were mailed in their place.  See the May 1, 2007 
Request/Response Information Form.  In addition, the record 
contains original service treatments records from his period 
of active naval service.  There is no indication that any 
additional records still exist that have not been associated 
with the claims folder.  

As noted above, it appears from the record that some of the 
Veteran's service treatment records (in particular his 
treatment records from the National Guard) are either damaged 
or missing.  The Board is cognizant of Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on 
the VA's responsibility to obtain a Veteran's service 
treatment records.  The Board finds, however, that no useful 
purpose would be served in remanding this matter for more 
development.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative.  He failed to 
report to his scheduled videoconference hearing.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to a compensable initial disability rating 
for a right ring finger disability.

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's service-connected right ring finger disability 
is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5230 [limitation of motion of ring or little finger].  
Diagnostic Code 5230 provides for a noncompensable [zero 
percent] rating for any limitation of motion of the ring or 
little finger.  See 38 C.F.R. 4.71a, Diagnostic Code 5230 
(2009).

The evidence of record indicates that the Veteran has been 
diagnosed with moderate degenerative joint disease most 
prominent in the distal interphalangeal joints, predominantly 
of the second and fourth digits based on an X-ray report.  
See the November 2007 VA examination report.  

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2009).  Under Diagnostic Code 
5003 [degenerative arthritis], arthritis will be rated under 
the criteria for limitation of motion of the affected joint.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  For the purpose of rating disabilities due to 
arthritis, the interphalangeal, metacarpal, and carpal joints 
of the upper extremities are considered a group of minor 
joints.  See 38 C.F.R. § 4.45 (2009).  

The Board observes that the Veteran is currently assigned a 
10 percent disability rating for a fracture of the right long 
finger with degenerative joint disease.  Thus, he is already 
in receipt of a 10 percent disability rating for arthritis of 
the group of minor joints consisting of the interphalangeal, 
metacarpal, and carpal joints of the right hand.  
Accordingly, to assign a separate disability rating for the 
Veteran's right ring finger disability under Diagnostic Code 
5003 would therefore constitute improper pyramiding under 38 
C.F.R. § 4.14.

The Board notes that there is no indication of amputation or 
ankylosis of the right ring finger, or impairment analogous 
thereto, to warrant consideration of the provisions of 
Diagnostic Codes 5155 or 5227 in this case.  On the contrary, 
the Veteran was noted to have no ankylosis or amputation of 
any digit during his November 2007 examination.  

In sum, the Veteran's service-connected right ring finger 
disability is most appropriately rated under Diagnostic Code 
5230.  The Veteran has suggested no other diagnostic code, 
and the Board cannot identify a diagnostic code that would be 
more appropriate.

Analysis

Diagnostic Code 5230 provides for a noncompensable [zero 
percent] rating for any limitation of motion of the ring or 
little finger.  See 38 C.F.R. 4.71a, Diagnostic Code 5230 
(2009).

The Veteran was afforded a VA examination in November 2007.  
He reported to the VA examiner that his grip is poor, 
specifically noting his inability to use a hammer or 
screwdriver.  However, he reported minimal pain in his right 
hand and did not report flare-ups of the joints in his right 
ring finger.  

Upon physical examination of the Veteran's right ring finger, 
the VA examiner noted that the Veteran experiences a 
decreased grip strength of the right hand as well as 
"marked" problems with dexterity with any movement 
requiring use of the ring finger, such as decreased dexterity 
for twisting, probing, writing, touching, and expression.  

Range of motion testing of the right ring finger revealed 
metacarpal phalangeal flexion of zero to 70 degrees, with 
pain beginning at 70 degrees and no loss of motion with 
repetitive range of motion due to pain, fatigue, lack of 
endurance, incoordination, or weakness.  Further, proximal 
interphalangeal flexion was zero to 60 degrees with pain 
beginning at 40 degrees and no loss of motion with repetitive 
range of motion due to pain, fatigue, lack of endurance, 
incoordination, or weakness.  Distal interphalangeal flexion 
was zero to 30 degrees with pain beginning at 20 degrees and 
no loss of motion with repetitive range of motion due to 
pain, fatigue, lack of endurance, incoordination, or 
weakness.

There is no competent medical evidence to contradict the 
findings of the VA examiner.  A careful review of the record 
therefore demonstrates that although the Veteran experiences 
functional loss due to his right ring finger disability, 
there is virtually no evidence of limitation of motion.  

In any event, Diagnostic Code 5230 rates any limitation of 
motion of the ring finger as noncompensably disabling

The Board has considered whether an increased disability 
rating is warranted for the Veteran's right ring finger 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran evidences functional loss due to his right ring 
finger disability, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  A noncompensable evaluation is the maximum 
rating allowable under Diagnostic Code 5230. Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  Moreover, the November 2007 VA 
examination did not reveal additional functional impairment 
or limitation of motion with repetitive motion due to pain, 
fatigue, lack of endurance, incoordination, or weakness.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable evaluation for his right ring finger disability.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
right ring finger disability has not changed appreciably 
since the Veteran filed his claim.  There are no medical 
findings and no other evidence which would allow for the 
assignment of compensable disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection.  Staged ratings are therefore not 
appropriate.

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected right ring finger disability.  See Bagwell 
v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

While he reported to the November 2007 VA examiner that he 
cannot use a hammer or screwdriver and has been assigned 
different duties.  The evidence of record indicates that the 
Veteran's occupation is a mechanic: a profession that he has 
been employed in for over 20 years.  While the VA examiner 
noted that the Veteran's degenerative joint disease of his 
fingers present "significant effects" on his employment, 
specifically noting decreased dexterity, problems with 
lifting and carrying, lack of stamina, and pain, the Veteran 
has not missed any work as a result of his right ring finger 
disability.  Moreover, there is no indication that the right 
ring finger disability has created any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran has not required 
hospitalization as a result of his right ring finger 
disability.  Moreover, the record does not demonstrate any 
other reason why an extraschedular rating should be assigned.  
Accordingly, the Board therefore has determined that referral 
of the case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the 
Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on unemployability due 
to service- connected disability (TDIU), either expressly 
raised by the Veteran or reasonably raised by the record 
involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  
In this case, the Veteran has not asserted that he is 
unemployable because of his service-connected right ring 
finger disability.  Furthermore, the evidence shows that he 
has been able to maintain employment throughout the course of 
the appeal.  Accordingly, the issue of TDIU has not been 
raised in this case.  

Conclusion 

For the reasons and bases stated above, the Board concludes 
that a compensable initial evaluation for the Veteran's 
service-connected right ring finger disability is not 
warranted.  A preponderance of the evidence is against the 
claim.  The benefit sought on appeal is therefore denied.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

For certain chronic disorders, including sensorineural 
hearing loss disability, service connection may be presumed 
to have been incurred in service if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§  1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000. or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009). 

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

Initial matter - missing service records

The Board notes that some of the Veteran's service treatment 
records may be missing.  The Court has held that in cases 
where records once in the hands of the Government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claims has 
been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].



Discussion

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss disability, which he contends is due 
to his military service.  See, e.g., the Veteran's notice of 
disagreement dated January 2008.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran 
is currently diagnosed with a bilateral hearing loss 
disability, as is evidenced by a report of the November 2007 
VA audiological examination.  Hickson element (1) is, 
therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address 
disease and injury separately.

Concerning in-service disease, a February 1964 referral to 
the Ear, Nose, and Throat (ENT) clinic at the Jacksonville, 
Florida, Naval Hospital notes that an audiogram requested in 
conjunction with a discharge physical had revealed "rather 
marked hearing loss bilaterally."  The Veteran, however, 
stated that his hearing was about the same as when he entered 
his period of active naval service.  Furthermore, the 
consulting ENT health care provider observed that the 
Veteran's tympanic membranes and hearing were within normal 
limits.  This conclusion is supported by the recorded 
audiogram at separation which revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
X
10 (15)
LEFT
15 (30)
20 (30)
15 (25)
X
20 (25) 

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units. The Board has converted 
the ASA units to ISO units in parentheses above.  The service 
separation examination report notes that the audiological 
findings were within normal limits.  See 38 C.F.R. § 3.385.  

Additionally, the record does not reflect medical evidence 
showing any manifestations of hearing loss disability during 
the one-year presumptive period after his separation from 
service.  On the contrary, the record does not reflect any 
audiometric readings prior to November 2007 that are 
consistent with a hearing loss disability.  Accordingly, 
Hickson element (2) is not met with respect to disease.

With respect to in-service injury, the Veteran reported 
exposure to noise from firing 5-inch guns and rifles as well 
as from forced air blowers and ventilation fans.  See the 
November 2007 VA audiological examination report.  During the 
adjudication of a previous claim [which is not on appeal 
before the Board], the RO concluded that the Veteran did in 
fact experience in-service noise exposure based on the 
Veteran's military occupational specialty as a boiler 
repairman.  For the purposes of this decision, the Board will 
also assume that the Veteran experienced noise exposure 
during service.  This is sufficient to satisfy Hickson 
element (2), in-service injury.

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence demonstrates that the Veteran's 
currently diagnosed bilateral hearing loss disability is 
unrelated to his in-service noise exposure.  The only 
competent medical opinion of record concerning the issue of 
medical nexus is the report of the November 2007 VA 
audiological examiner.  Although the VA examiner noted that 
the Veteran's current hearing loss disability is consistent 
with a history of noise exposure, she additionally noted that 
his hearing was within normal limits at the time of 
separation and concluded that "[t]he Veteran's hearing loss 
for 250-4000 Hz is not a result of noise exposure."  
  
The examiner's rationale for her conclusion was based on her 
clinical experience and expertise as a licensed audiologist 
as well as a review of the Veteran's service treatment 
records.  She indicated that although continuous exposure to 
loud noise or impulse sounds can cause a temporary threshold 
shift in hearing and/or damage the structure of the inner 
ear, a normal audiogram subsequent to the noise exposure 
verifies that the Veteran's hearing had recovered without 
permanent loss.     

The November 2007 VA audiological examination report appears 
to have been based upon thorough review of the record, 
thorough examination of the Veteran, and thoughtful analysis 
of the Veteran's entire history.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Additionally, the November 2007 VA examiner's 
opinion appears to be consistent with the Veteran's medical 
history, which is absent any symptomatology of bilateral 
hearing loss disability for several years after service.  
Further, in rendering her opinion, the VA examiner 
specifically considered the exit service examination which 
was within normal limits, and determined that the in-service 
exposure to noise did not constitute a significant shift.   

The Board notes the Veteran's Internet article dated May 2007 
documenting noise-induced hearing loss, specifically from 
gunshots.  However, the Board finds the article to be of 
little probative value in establishing medical nexus.  
Specifically, the article fails to account for the Veteran's 
specific medical history, to include his service treatment 
records, which indicate hearing within normal limits upon 
discharge, as well as the period of over forty years between 
the Veteran's discharge from service and initial complaint of 
hearing loss.  Further, as discussed above, the November 2007 
VA audiological examiner specifically found that, based on a 
review of the Veteran's claims folder, his entire medical 
history, and audiological testing of the Veteran, that his 
current hearing loss disability was not related to his 
military service.  The examiner specifically considered the 
Veteran's exposure to noise from 5 inch guns, rifles, forced 
air blowers, and ventilation during services as well as his 
report of a lack of ear protection when exposed to the noise.  
For these reasons, the Board concludes that the opinion 
proffered by the VA examination, which is specific to the 
Veteran and his military and medical history, is far more 
probative than the Internet article.  

To the extent that that the Veteran is contending that the 
claimed bilateral hearing loss disability is related to his 
military service, he is not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2009) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the statements offered by the 
Veteran in support of his own claim are not competent medical 
evidence and do not serve to establish medical nexus.      

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran stated that he has had 
bilateral hearing loss since December 1960, the first 
postservice evidence of complaint of, or treatment for, a 
hearing loss disability is dated in March 2007, when the 
Veteran filed his claim for VA benefits.  This was more than 
forty years after the Veteran left service in February 1964.  
There is no competent medical evidence that the Veteran 
complained of or was treated for bilateral hearing loss 
disability for many years after his separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Therefore, continuity of symptomatology after 
service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the 
Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.  The benefit sought on 
appeal is accordingly denied.




ORDER

Entitlement to a compensable initial evaluation for the 
service-connected fracture of the right ring finger with 
degenerative joint disease is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


